Community Trust Bancorp, Inc. 346 N. Mayo Trail Pikeville, KY 41501 December 30, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Community Trust Bancorp, Inc. Delaying Amendment to Registration Statement on Form S-3 (File No. 333-193011) Ladies and Gentlemen: Reference is made to the Registration Statement on Form S-3 (File No. 333-193011) filed with the Securities and Exchange Commission by Community Trust Bancorp, Inc. on December 20, 2013 (the “Registration Statement”). Pursuant to Rule 473(c) under the Securities Act of 1933, as amended (the “Act”), the following delaying amendment, prescribed by Rule 473(a) of the Act, is hereby incorporated onto the facing page of the Registration Statement immediately following the calculation of the registration fee: “The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine.” If you have any questions or comments in connection with this delaying amendment, please contact June N. King of Bingham Greenebaum Doll LLP at (502) 587-3637. Sincerely, COMMUNITY TRUST BANCORP, INC. By: /s/ Kevin J. Stumbo Kevin J. Stumbo Executive Vice President, Chief Financial Officer and Treasurer
